Citation Nr: 1720349	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1974 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the RO in Houston, Texas, which denied service connection for tinnitus and bilateral hearing loss. 

The Veteran testified from San Antonio, Texas, at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

This case was previously before the Board in June 2016, where the Board granted service connection for tinnitus and remanded the bilateral hearing loss issue on appeal for additional development, to include obtaining a new VA audiometric examination.  An August 2016 VA audiometric examination report has been associated with the record; therefore, the Board finds that there has been substantial compliance with the Board's June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  The Veteran does not have a current disability of bilateral hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).   The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In August 2012, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions were needed, and how VA would assist in developing the claim.  The August 2012 notice was issued prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in September 2012 and August 2016.  The VA audiometric examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.  As such, VA has satisfied its duties to notify and assist the Veteran, and the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A and 38 C.F.R. § 3.159. 
Service Connection for Bilateral Hearing Loss 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran does not have a hearing loss disability as defined by VA regulatory criteria.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection is warranted for bilateral hearing loss resulting from in-service noise exposure.  See March 2016 Board hearing transcript; see also January 2013 notice of disagreement.  The Veteran has reported various loud noise exposures during service, including gunfire, engine noise, generators, and tanks.  At the March 2016 Board hearing, the Veteran testified that the hearing loss has worsened since the September 2012 VA examination.  

Initially, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from exposure various loud noise exposures during service, including gunfire, engine noise, generators, and tanks while performing duties with a field artillery unit.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  
38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

Next, the Board finds that the weight of the evidence shows that the Veteran does not have a current hearing loss disability as defined by the VA regulatory criteria at 
38 C.F.R. § 3.385.  At the September 2012 VA audiometric examination, pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
20
LEFT
15
10
15
25

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 98 percent bilaterally.  See September 2012 VA audiometric examination report. 

The Veteran attended another VA audiometric examination in August 2016 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
20
LEFT
10
10
10
20

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 100 percent in the right ear and 98 percent in the left ear.  See August 2016 VA audiometric examination report. 

There is no indication that that the auditory thresholds from the September 2012 and August 2016 VA audiometric examinations, which each show that right and left ear hearing that is not to the disability threshold of. §38 C.F.R. § 3.385, are unreliable or otherwise inadequate.  For these reasons, the Board finds that that the weight of the evidence shows that the Veteran does not have a current hearing loss disability as defined by the VA regulatory criteria and no further action is necessary to meet the requirements of the VCAA.  See 38 C.F.R. § 3.655 (2016).

Although the Veteran has asserted that he has current bilateral hearing loss caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to measure or diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is determined based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed bilateral hearing loss since the August 2016 VA audiometric examination.

In evaluating a service connection claim, evidence of a current disability is an essential element, and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Because a hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, service connection is not warranted for hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


